Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of
(State)

Case number (if known): Chapter () Check if this is an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name “Te\ Vn t ty FF tha Nn De Ve loeme we i. LC.

 

 

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

Debtor’s federal Employer TZ _4 > ¢ 1d

Identification Number (EIN) ine

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place
of business
Number _ Street Number Street
P.O. Box

OAklAud, G GA beT

 

 

 

 

 

 

 

 

 

City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business

Al amet a
County
Number Street
City State ZIP Code
5. Debtor’s website (URL)
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

Case: 21-40360 Doc#1 Filed: 03/16/21 Entered: 03/16/21 13:49:17 Page1of5
 

 

Tenis Urban Development LLC

 

 

 

Debtor Case number (if known),
6. Type of debtor mi Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
QO) Partnership (excluding LLP)
C) Other. Specify:
A. Check one:

7. Describe debtor’s business
LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))

; bsingle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
O) Railroad (as defined in 11 U.S.C. § 101(44))

(I Stockbroker (as defined in 11 U.S.C. § 101(53A))

O) Commodity Broker (as defined in 11 U.S.C. § 101(6))

O) Clearing Bank (as defined in 11 U.S.C. § 781(3))

none of the above

 

B. Check all that apply:

() Tax-exempt entity (as described in 26 U.S.C. § 501)

C Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

(J Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

       

 

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
; E rts.gov/four-digit-national-associatio! i p
s. Under which chapter of the Check one:

Bankruptcy Code is the
debtor filing? CI Chapter 7

Q) Chapter 9

W chapter 11. Check alll that apply:
A debtor who is a “small business ; ; ‘ ;
debtor" must check the first sub- O) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
box. A debtor as defined in aggregate noncontingent liquidated debts (excluding debts owed to insiders or
§ 1182(1) who elects to proceed affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
under subchapter V of chapter 11 recent balance sheet, statement of operations, cash-flow statement, and federal
(whether or not the debtor is a income tax return or if any of these documents do not exist, follow the procedure in
“small business debtor’) must 11 U.S.C. § 1116(1)(B).
check the second sub-box. 2) The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate

noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

CJ A plan is being filed with this petition.

CJ Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

12b-2.
Q) Chapter 12
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

Case: 21-40360 Doc#1 Filed: 03/16/21 Entered: 03/16/21 13:49:17 Page 2of5
 

Debtor | \ 4 hy U r ban devel opment LiLo number (if known),

N ee q

 

9. Were prior bankruptcy cases no

filed by or against the debtor

 

 

 

 

 

 

within the last 8 years? C1 Yes. District When Case numbet = =
MM/ DD /YYYY
If more than 2 cases, attach a oe
separate list. District When Case number
MM/ DD/YYYY
10, Are any bankruptcy cases x No
pending or being filed by a
business partner or an QC) Yes. Debtor Relationship
affiliate of the debtor? District When

List all cases. If more than 1,
attach a separate list.

 

MM / DD /YYYY
Case number, if known aug

 

11. Why is the case filed in this
district?

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Check all that apply:

m Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

CJ A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

CUNo

Fs) Yes.

Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check ail that apply.)

L) It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CD it needs to be physically secured or protected from the weather.
(C) it includes perishable goods or assets that could quickly deteriorate or lose value without

attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

js oer Scheduled +m Sel at foreclosure Anetio! Lane 3/ -
Where is the property? 152 Harri fae SF: A Hee on x

Number

 

Pa vlanaA cK qybo/

Ciy State ZIP Code

Is the property insured?

7 no

C) Yes. Insurance agency

 

Contact name

 

Phone

 

HR soe --= and administrative information

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

Case: 21-40360 Doc#1 Filed: 03/16/21 Entered: 03/16/21 13:49:17 Page 3of5
Debtor Teivety \A cba n Develo Pp m ent uc Case number (if known),

 

43. Debtor’s estimation of
available funds

Check one:

Funds will be available for distribution to unsecured creditors.

() After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

44. Estimated number of

1-49

(J 1,000-5,000

CL) 25,001-50,000

 

ae (J 50-99 Q) 5,001-10,000 () 50,001-100,000
— OQ) 100-199 O 10,001-25,000 C2) More than 100,000
L) 200-999
CJ $0-$50,000 C) $1,000,001-$10 million () $500,000,001-$1 billion

15. Estimated assets

LJ $50,001-$100,000
OC) $100,001-$500,000
2 $500,001-$1 million

$10,000,001-$50 million
C1) $50,000,001-$100 million
UO) $100,000,001-$500 million

CD $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
(J More than $50 billion

 

46. Estimated liabilities

CJ $0-$50,000

U) $50,001-$100,000
L) $100,001-$500,000
(J $500,001-$1 million

fl. $1,000,001-$10 million

(J $10,000,001-$50 million
() $50,000,001-$100 million
LJ $100,000,001-$500 million

Q) $500,000,001-$1 billion

() $1,000,000,001-$10 billion
O) $10,000,000,001-$50 billion
0) More than $50 billion

 

‘ee Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

  

 

 

Executed on 3 | v/ 20 Vt
x BP Ascoli Cho nA §. Han
Signature of authorized representative of debtor Printed name 7

Tite MA WAS AVS, mMmewmber—

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

Case: 21-40360 Doc#1 Filed: 03/16/21 Entered: 03/16/21 13:49:17 Page 4of5
Debtor “Thane dy Urban peve lopment L)CéZ... number (if known),

 

 

 

 

 

 

 

 

 

 

18. Signature of attorney x Osis
Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

Case: 21-40360 Doc#1 Filed: 03/16/21 Entered: 03/16/21 13:49:17 Page5of5
